Citation Nr: 0832720	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 10 
percent disabling for the period July 18, 1995, to 
November 9, 1999, and 70 percent thereafter.

2.	Entitlement to service connection for chronic skin rashes 
and fungal infections.

3.	Entitlement to service connection for headaches, 
dizziness, memory loss, blackouts and vomiting.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2000 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at an August 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for chronic 
skin rashes and fungal infections and entitlement to service 
connection for headaches, dizziness, memory loss, blackouts 
and vomiting addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's PTSD renders him unable to obtain or retain 
substantially gainful employment throughout the appeal.





CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD throughout the appeal have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that during the pendency of this appeal, 
the regulations pertaining to rating mental disorders were 
amended, effective November 7, 1996.  Under the criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9411, in effect prior to 
November 6, 1996 ("old" rating criteria), a 100 percent 
evaluation is warranted: where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The criteria for a 100 percent schedular rating under the 
regulations in effect prior to November 7, 1996 provide three 
independent bases for assignment of a 100 percent schedular 
rating for a psychiatric disorder.  See Johnson v. Brown, 7 
Vet. App. 95, 97-99 (1994).

A 70 percent evaluation under the "old" criteria is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (2006).

A 50 percent evaluation is warranted under the "old" 
criteria when the ability t establish or maintain effective 
or favorable relationships with people is considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  Id.

A 30 percent evaluation is warranted under the "old" 
criteria where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.

Finally, a 10 percent evaluation is warranted under the 
"old" criteria there manifested symptoms of PTSD are less 
than the criteria for 30 percent, but with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  Id.

Initially, the Board finds that the regulations pertaining to 
rating mental disorders in effect prior to November 7, 1996 
are more favorable to the veteran than the regulations 
pertaining to rating mental disorders in effect from November 
7, 1996 ("new" rating criteria) because one aspect of the 
criteria for a 100 percent rating is based on the veteran's 
unemployability rather than on specific psychiatric symptoms 
as contemplated by the new rating criteria.  In addition, 
because the old rating criteria were in effect at the 
beginning of the veteran's claim, the Board will apply the 
"old" criteria throughout the period on appeal.

After a review of all the evidence of record, including VA 
and private treatment records, the Board finds that the 
evidence is in equipoise as to whether the veteran's service-
connected PTSD has manifested a demonstrable inability to 
obtain or retain employment for the entire period on appeal, 
as required for a 100 percent disability rating under 
Diagnostic Code 9411.  In this regard, a November 2000 VA 
examination report notes the veteran has been employed only 
25 percent of the time since he left Vietnam.  The VA 
examiner stated that "the major reason for his not working 
more is his irritability, not getting along with people, and 
his resulting desire to be alone, phenomenon which are part 
of his PTSD."  

In addition, the Board has weighed and considered the 
veteran's personal hearing testimony at the August 2008 Board 
hearing, at which he testified that at most, he's been able 
to hold down a part-time job for two years since he left 
Vietnam.  Further, the veteran testified that he faces 
difficulty interacting with others and never got along with 
co-workers.  The Board observes that the record does not 
provide a clear picture of the veteran's psychiatric 
condition prior to August 2000.  However, in light of the 
November 2000 VA examination report, and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for an initial evaluation of 100 percent for 
service-connected PTSD have been met for the entire appeal 
period.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

An initial rating of 100 percent for PTSD throughout the 
appeal is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran is seeking service connection for chronic skin 
rashes and fungal infections.  Specifically, he contends that 
he suffered from such disorders while on active duty, 
rendering him unable to wear boots periodically while serving 
in combat.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  

In the instant case, the veteran's Form DD 214 indicates he 
served in the Republic of Vietnam and received the Combat 
Infantryman Badge.  As such, the veteran merits combat status 
under 38 U.S.C.A. § 1154(b).  

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In the instant case, pursuant to 38 U.S.C.A. § 1154(b), the 
Board accepts the veteran's testimony that he experienced a 
discoloration of the skin of the feet that he believes was a 
skin rash or fungal infection.  The Board notes that such a 
condition would be consistent with serving in the warm, humid 
climate of Vietnam.  Furthermore, the Board notes that 
treatment records dated September 1981 indicate the veteran 
has suffered from a chronic skin condition, which he claims 
to have suffered since separation from active service.

The Board notes that the veteran has not been provided a VA 
examination to determine the etiology of his current chronic 
skin rash and fungal infections.  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, additional 
evidence, namely a VA examination, is needed for the Board to 
render a decision.

The Board also observes that the issue of entitlement to 
service connection for headaches, dizziness, memory loss, 
blackouts and vomiting has been adjudicated by the RO and 
certified to the Board for appeal.  However, at the August 
2008 Board hearing, the veteran clarified that he believes 
his currently diagnosed Hepatitis C is the cause of these 
symptoms.  However, the issue of entitlement to service 
connection for Hepatitis C has not yet been adjudicated by 
the RO.  As such, this issue is not before the Board and must 
be adjudicated by the RO.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).

Finally, the veteran's claim for service connection for 
headaches, dizziness, memory loss, blackouts and vomiting is 
impacted by the outcome of his claim for entitlement to 
service connection for Hepatitis C, and therefore, is 
inextricably intertwined with the Hepatitis C service 
connection claim.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the service 
connection claim for headaches, dizziness, memory loss, 
blackouts and vomiting is "inextricably intertwined" with 
the service connection claim for Hepatitis C, the claim for 
headaches, dizziness, memory loss, blackouts and vomiting 
must also be remanded to the AOJ in accordance with the 
holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of entitlement to 
service connection for chronic 
Hepatitis C.  All appropriate 
procedures should then be followed.  
The veteran should be advised that, if 
he wishes to initiate an appeal of this 
issue, he must file a timely notice of 
disagreement following the issuance of 
a rating decision.

2.	Schedule the veteran for a VA skin 
examination for the purpose of 
ascertaining the nature and etiology of 
any chronic skin rash or fungal 
infection.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
perform any medically indicated 
testing.  After reviewing the record 
and examining the veteran, the examiner 
should specify the nature of any skin 
rash or fungal infection, providing 
diagnoses for all identified skin 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current chronic skin rash or fungal 
infection is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service. 

A detailed rationale should be provided 
for all  currently has psoriasis that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


